—Judgment unanimously affirmed. Memorandum: The record demonstrates that defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Saunders, 190 AD2d 1092, lv denied 81 NY2d 1019). Moreover, defendant specifically waived his right to appeal the denial of his suppression motion (see, People v Williams, 36 NY2d 829, 830, cert denied 423 US 873). Finally, the contention that defendant was denied effective assistance of counsel at the Massiah hearing (see, Massiah v United States, 377 US 201) is without merit (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 146-147). (Appeal from Judgment of Oswego County Court, Auser, J.—Murder, 2nd Degree.) Present— Green, J. P., Fallon, Wesley, Doerr and Boehm, JJ.